DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of requirement for unity of invention in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that 
1. There would not be serious burden
2. The new and inventive feature of the invention is not disclosed in US 1,524,327 stating that the die block is not held exclusively by friction fore relative to the die carrier.
This is not found persuasive because 
1. Serious burden is not the basis for lack of unity of invention.
2. Examiner notes that “the die block is held exclusively by friction force relative to the die carrier” is not claimed in claim 1 nor claim 15. 327’ reference discloses the claimed invention. (see 35 USC 102).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 objected to because of the following informalities:  
“characterized in” should be “wherein” 
“design” or “designed” should be “structure” or “structured” 
“having” should be “comprising” or “including” or “containing” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a rolling tool, having… a basic body for fastening the rolling tool in a rolling machine… a profiled part for shaping treatment of a workpiece to be rolled…” in line 1-3. It is unclear if the “basic body” and the “profiled part” are part of the rolling tool or part of the rolling machine. Based on the figures and the specification, the “basic body” and the “profiled part” are part of the rolling machine. Examiner suggests including only the components of the rolling tool in the claim or rewrite claim 1 to be claiming a rolling machine rather than a rolling tool.
Claims 1-11 further limits the recitation “basic body” and “profiled part”. This is unclear since the claim is drawn to a rolling tool and the “basic body” and “profiled part” are not part of the rolling tool.
Regarding claim 2-3, 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is required to review all of the claims for compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and proper applicant of the prior art. For the purpose of examination over the prior art, the claims are best interpreted to apply art as noted in the 102 rejection below. 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wayne (US 1524327).  
Regarding claim 1, Wayne discloses a rolling tool, having a basic body (30, 43) for fastening the rolling tool in a rolling machine (Fig. 1-5), and a profiled part (33, 40) for the shaping treatment of a workpiece (a screw) to be rolled, wherein the basic body and the profiled part are of multi-piece design (interpreted that the parts consists of multiple parts) and designed such that they can be connected to one another and nondestructively separated from one another (can be bolted connected to each other parts as shown in the figures), characterized in that the basic body and the profiled part, in their interconnected position, are mounted movably relative to one another in a plane perpendicular to the rolling direction while exclusively overcoming the static friction between them. (see pg. 2 line 83- pg.3 line 55 & Fig. 6: no additional element is introduced. Examiner notes that when the slippage of the blank occurs, the basic body and the profiled part moves relative to one another in a plane perpendicular to the rolling direction. In this situation only static friction must be overcome to produce a relative movement between the basic body and the profile part since no other means for producing resistance is claimed. Examiner also notes that resistance i.e. friction is inherent since all materials have friction).
Regarding claim 7, Wayne discloses the rolling tool as claimed in claim 1, characterized in that the basic body and the profiled part are movably connected to one another such that, after a relative movement (during the rolling, the relative movement is not urged back into a starting position until coiled spring 58 is engaged. pg. 3 line 68-97& Fig. 4-5), they are not urged back into a starting position by a resetting means.  

Regarding claim 14, Wayne discloses a rolling machine (Fig. 1-8) having a rolling tool as claimed in claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayne (US 1524327).  
Regarding claim 2, Wayne discloses the rolling tool as claimed in claim 1.
Wayne is silent to characterized in that the degree of the movability along only one axis in the plane perpendicular to the rolling direction is at least 0.1 mm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the degree of the movability along only one axis in the plane perpendicular to the rolling direction of at least 0.1 mm, since it has been held that where, as here, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also, it would have been obvious to choose the range based on the size of the thread of the workpiece and/or the size of the rolling tool.

Wayne is silent to the degree of the movability along only one axis in the plane perpendicular to the rolling direction is at least 5% of the pitch.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the degree of the movability along only one axis in the plane perpendicular to the rolling direction is at least 5% of the pitch since it has been held that where, as here, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also, it would have been obvious to choose the range based on the pitch of the thread since the movement is there to prevent pitch misalignment.
Regarding claim 9, Wayne discloses the rolling tool (5) as claimed in claim 1.
Wayne is silent to characterized in that the profiled part (7) has a smaller thickness of 10 mm or less.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the profiled part thickness to 10mm or less since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In order to make a small thread, the size (including the thickness) of the profiled part would have to change accordingly.
Regarding claim 10, Wayne discloses the rolling tool (5) as claimed in claim 1.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum thickness of the profiled part to be between 4 mm and 10 mm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In order to make a small thread, the size (including the thickness) of the profiled part would have to change accordingly.

Allowable Subject Matter
Claims 4-6, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious the rolling tool having "... the basic body  and the profiled part, in their interconnected position, are mounted movably relative to one another in the plane perpendicular to the rolling direction along only one axis, namely a movement axis…" as set forth in claim 4. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 4-6 are deemed patentable over the prior art of record.
the prior art does not disclose or render obvious the rolling tool having "... in the operating position of the rolling tool in the rolling machine (1), the basic body (6) and the negative pressure, magnetism and/or spring force…" as set forth in claim 8. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 8 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3930392 and US 3733867 teaches a similar rolling machine and rolling tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        



/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799